Por cuanto no consta de'la denuncia presentada en este caso que nadie estuviera dirigiendo un juego como dueño o empleado, en la forma prevista en el artículo 299 del Código Penal;
Por cuanto el hecho de que el juego se llevaba a cabo en la carretera no excluye el caso de la doctrina sentada en los de El Pueblo v. Domínguez, 32 D.P.R. 316, El Pueblo v. Marcano, 24 D.P.R. 476, y El Pueblo v. Benítez, 19 D.P.R. 246;
Por tanto, debe revocarse la sentencia condenatoria y absolverse al acusado.
*1065El Juez Presidente Sr. del Toro y el Juez Asociado Sr. HntcMson disintieron.